





February 10, 2017












Re: Offer of Employment


Dear Nik:


We are pleased to offer you the position of Chief Technology Officer of MeetMe,
Inc. Your position will be based at our office in San Francisco, and you will
spend time in New Hope as necessary. You will report directly to Geoff Cook,
Chief Executive Officer. This offer is contingent upon your execution of a
written employment agreement, approval of the Compensation Committee of our
Board of Directors, and our satisfactory completion of a criminal background
check.


Your employment will begin on or about February 22, 2017. We will enter into the
standard Employment Agreement that we use for our C-level officers, and we will
amend your Consulting Agreement dated June 27, 2016 to eliminate the provisions
that do not relate to your $1.5 million Consulting Bonus as described on Exhibit
A thereto; you will continue to be eligible to receive your Consulting Bonus
according to the terms of your Consulting Agreement.


Here are the general terms and conditions of your proposed employment with the
Company.


Schedule, Pay, & Benefits:
This is an exempt position and not eligible for overtime compensation. Our
normal payroll pay cycle is semimonthly on the 15th and the last day of each
month.


a.
BASE SALARY. You will be paid a base salary of $337,000 per year, to be reviewed
at least annually.



b.
BONUS. You will be eligible for an annual bonus with a target of 50% of your
base salary, payable upon achievement of goals to be set by the Compensation
Committee; your bonus for 2017 will be pro-rated to your start date.



c.
EQUITY.

•
250,000 stock options (1/3 to vest on the first anniversary of your employment,
and then monthly after that for the next two years).

•
150,000 RSAs (1/3 to vest on each anniversary of your employment).

•
Your stock options and RSAs will vest fully if you are terminated as a result of
a change of control.



d.
SEVERANCE. If you are terminated for a reason other than cause, or if you resign
for good reason (both to be defined in your employment agreement), you will be
paid one year of base salary.



e.
FRINGE BENEFITS. You will be entitled to receive the fringe benefits generally
available to our employees, including medical, dental, vision, disability
insurance, life insurance, and a 401(k) match. You will be eligible for all
benefits on the first of the month following your date of hire. We may amend,
terminate, or enhance the benefits provided to you and our other employees from
time to time as we deem appropriate.



f.
PAID TIME OFF. You are entitled to 160 hours of vacation time and 80 hours of
personal/sick days per year. Vacation is accrued monthly. All time off is
prorated in your first year of employment. In addition, you will receive 10 paid
holidays each calendar year or such other number as we may adopt, as well as a
paid day off on your birthday.











--------------------------------------------------------------------------------





g.
PARTICIPATION IN NEW DEAL TEAM POOL – The total pool size is anticipated to be
10% of the target’s Stay Pool, minimum of 0.3% of the valuation of the Target
with a cap of $500K; paid in one-year vest RSAs on same payout date as stay
awards. You will participate in the Deal Team Pool along with other executives
and at the discretion of the CEO.



Internal Policies:
During your employment, you will be required to follow all of our internal
policies and conduct your business activities at all times in accordance with
the highest legal, ethical and professional standards.


No Conflicting Obligation/Conflicts of Interest:
You hereby represent and warrant to the Company that you are not presently under
and will not hereafter become subject to any obligation to any person or entity
which is inconsistent or in conflict with this offer or which would prevent,
limit or impair in any way your performance of your duties to the Company as
described herein. Specifically, you represent and warrant that you will not
bring with you any confidential or proprietary information of any former
employer, and you are not subject to any agreement or obligation with a former
employer that would prohibit or limit your employment by the Company. Further,
during your employment with the Company, you will not engage in any activity on
behalf of, nor accept any salary, commission, fee or compensation of any kind
(other than investment income) from any person, firm or corporation competing
with the Company.


Non-Solicitation Agreement, Non-Disclosure and Inventions Agreement:
As a condition to your employment, you will be required to enter into the
Company’s standard Non-Solicitation, Non-Disclosure and Inventions Agreement.
Among other things, that agreement will provide that the Company owns your work
product and all developments made by you in the course of your employment; that
you will hold all non-public information regarding the Company confidential; and
that you will not solicit, hire, divert or take away any employee, contractor,
customer or supplier of the Company.


Entire Understanding:
This letter (together with the Non-Solicitation, Non-Disclosure and Inventions
Agreement referenced herein) contains our entire understanding regarding the
terms and conditions of your employment and supersedes any prior statements
regarding your employment made to you at any time by any representative of the
Company. Your signature below acknowledges your understanding that your
employment shall be on an at-will basis. Your signature below further
acknowledges your understanding that neither this letter, Company practice, nor
other oral or written policies or statements of the Company or its agents shall
create an employment contract, guarantee a definite term of employment, or
otherwise modify in any way the agreement and understanding that employment with
the Company, if commenced, shall be at-will. No representative of the Company
other than an officer of the Company has any authority to enter into any
agreement contrary to the foregoing, and then only in writing signed by both you
and the Company.


If the foregoing offer is acceptable to you, please acknowledge your acceptance
by signing below and returning to me one fully executed copy of this letter,
either in the original or by electronic transmission.




Very truly yours,
MeetMe, Inc.


By: /s/ Geoffrey Cook    
Geoffrey Cook
Chief Executive Officer




AGREED AND ACCEPTED:


/s/ Niklas Lindstrom
 
Niklas Lindstrom
 
Date: 2/13/17
 







